DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Bret J. McClay on 5/21/2021.

The application has been amended as follows in the claims: 

1.	(Currently Amended)  A method for dynamically adjusting [[the]] a manner in which I/O requests are transmitted between a computing device and a storage device, the method comprising, by at least one processor included in [[a]] the computing device: 
providing at least one I/O request to a submission queue configured to store a plurality of I/O requests; [[and]] 
 when at least one condition associated with the submission queue and/or a completion queue is satisfied while the plurality of I/O requests are being handled by the storage device:
(i) updating a first operating mode of the storage device to [[cause]] prevent the storage device  from sending interrupts to the at least one processor when I/O requests are completed by the storage device, [[and]] 
(ii) processing completed I/O requests inserted into the completion queue in conjunction with respective interrupts issued by the storage device, and
(iii) updating a second operating mode of the computing device to cause the at least one processor to periodically poll the completion queue for completed I/O requests; and
when the at least one condition is no longer satisfied: 
updating the first operating mode of the storage device to cause the storage device to issue interrupts to the at least one processor when I/O requests are completed by the storage device, and 
updating the second operating mode of the computing device to cause the at least one processor to check the completion queue for completed I/O requests in response to receiving the interrupts from the storage device.

6.	(Currently Amended)  The method of claim 1,  wherein the  submission queue stores I/O requests  that have yet to be processed by the storage device.


8.	(Currently Amended)  At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to dynamically adjust [[the]] a manner in which I/O requests are transmitted between the computing device and a storage device, by carrying out steps that include: 
providing at least one I/O request to a submission queue configured to store a plurality of I/O requests; [[and]] 
 when at least one condition associated with the submission queue and/or a completion queue is satisfied while the plurality of I/O requests are being handled by the storage device:
(i) updating a first operating mode of the storage device to [[cause]] prevent the storage device  from sending interrupts to the at least one processor when I/O requests are completed by the storage device, [[and]] 
(ii) processing completed I/O requests inserted into the completion queue in conjunction with respective interrupts issued by the storage device, and
(iii) updating a second operating mode of the computing device to cause the at least one processor to periodically poll the completion queue for completed I/O requests; and
when the at least one condition is no longer satisfied: 
updating the first operating mode of the storage device to cause the storage device to issue interrupts to the at least one processor when I/O requests are completed by the storage device, and 
updating the second operating mode of the computing device to cause the at least one processor to check the completion queue for completed I/O requests in response to receiving the interrupts from the storage device.

 submission queue stores I/O requests  that have yet to be processed by the storage device.

15.	(Currently Amended)  A computing device configured to dynamically adjusting [[the]] a manner in which I/O requests are transmitted between the computing device and a storage device, the computing device comprising: 
at least one processor; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 
provide at least one I/O request to a submission queue configured to store a plurality of I/O requests; [[and]] 
 when at least one condition associated with the submission queue and/or a completion queue is satisfied while the plurality of I/O requests are being handled by the storage device:
(i) update a first operating mode of the storage device to [[cause]] prevent the storage device  from sending interrupts to the at least one processor when I/O requests are completed by the storage device, [[and]] 
(ii) process completed I/O requests inserted into the completion queue in conjunction with respective interrupts issued by the storage device, and
(iii) update a second operating mode of the computing device to cause the at least one processor to periodically poll the completion queue for completed I/O requests; and
when the at least one condition is no longer satisfied:
update the first operating mode of the storage device to cause the storage device to issue interrupts to the at least one processor when I/O requests are completed by the storage device, and 
update the second operating mode of the computing device to cause the at least one processor to check the completion queue for completed I/O requests in response to receiving the interrupts from the storage device.
 

20.	(Currently Amended)  The computing device of claim 15, wherein the  submission queue stores I/O requests  that have yet to be processed by the storage device.






Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest amended claims 1, 8, and 15 as shown above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183